I concur in the majority opinion except that I dissent to that part wherein it holds that the rule announced in J. B. Klein Iron  Foundry Co. v. Mays, 76 Okla. 177, 184 P. 577, controls and is decisive of the question of the right of the owner, Seidenbach, to offset his claim for damages for delay in completion of the building against the amounts claimed by the lien claimants, for the reason that I do not think that the rule has any application to the questions involved here.
I also dissent to that part of the opinion which denies the lien claimants their costs and attorney's fees.
I am authorized to say that Mr. Justice DAVISON concurs in these views.